Citation Nr: 0925750	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  06-20 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for sleep apnea, including 
as secondary to her service-connected bronchial asthma.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1974 until 
July 1978.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  

The Veteran also requested a hearing before a member of the 
Board, which was scheduled for May 2009.  The record 
indicates that she failed to appear for her hearing.  Because 
she has neither submitted good cause for failure to appear or 
requested to reschedule the hearing, the request for a 
hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d).  

The April 2005 rating decision also denied claims for service 
connection for extreme hair loss, hypertension, and a 
weakened immune system.  No notice of disagreement was filed 
with the latter two claims and the denial of those claims is 
final.  Service connection was granted for the alopecia 
areata claim, claimed as hair loss, in an August 2006 rating 
decision.  The Veteran submitted a notice of disagreement to 
the noncompensable evaluation granted at that time, in 
September 2006.  A Statement of the Case for an increased 
rating was provided in October 2006.  No Substantive Appeal 
was subsequently filed.  As such, that claim is not before 
the Board.


FINDING OF FACT

The medical evidence of record does not show that the 
Veteran's sleep apnea is related to her active military 
service, and is not due to her service-connected bronchial 
asthma.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
sleep apnea, including as secondary to her service-connected 
bronchial asthma, have not been met.  38 U.S.C.A. §§ 1110, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in October 2004 that fully 
addressed all three notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed her 
of what evidence was required to substantiate the claims and 
of her and VA's respective duties for obtaining evidence.  
The letter informed her that her service connection claim 
must be supported by evidence indicating a current 
disability, evidence that the injury or disease was incurred 
or aggravated during service, and medical evidence of a nexus 
between the current disability and the in-service injury or 
disease.  She was also informed that VA would seek to provide 
federal records.   Finally, she was informed that it was her 
responsibility to support her claim with appropriate 
evidence, though VA would help her obtain records from any 
non-federal sources.
 
With respect to the Dingess requirements, in March 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issues on appeal.  There is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content. Therefore, adequate notice was 
provided to the Veteran prior to the transfer and 
certification of her case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records and 
private medical records.  The Veteran has also submitted 
medical records and statements.  She was also provided an 
opportunity to set forth her contentions before a Veterans 
Law Judge, but failed to appear for her hearing.  There is 
also no duty on the part of VA to provide a medical 
examination for her claimed disorder, because as in Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), the Veteran has 
been advised of the need to submit competent medical evidence 
indicating that she has the disorder in question, and further 
substantiating evidence suggestive of a linkage between her 
active service or her service-connected disability and the 
current disorder, if shown. The Veteran has not done so, and 
no evidence thus supportive has otherwise been obtained.  
Here, as in Wells, the record in its whole, after due 
notification, advisement, and assistance to the Veteran under 
the VCAA, does not contain competent medical evidence to 
suggest that the disorder is related to service.  Indeed, the 
Board notes that obtaining a VA examination is unnecessary as 
there is otherwise sufficient medical evidence of record to 
make a decision.  38 U.S.C.A. § 5103A(d). 

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
to the appellant is required to fulfill VA's duty to assist 
in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable Law 

Under applicable law, service connection is granted if the 
evidence establishes that coincident with her service, the 
Veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of her active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for certain chronic diseases, 
when such disease is manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  That 
an injury or event occurred in service alone is not enough.  
There must be chronic disability resulting from that injury 
or event.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection can 
also be found for any disease diagnosed after discharge, if 
all the evidence establishes it was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease.  Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection can also be granted when a disability is 
the proximate result of or due to a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  See Libertine v. Brown, 9 
Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 
187 (1993).  Additionally, the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (en banc).  Establishing service 
connection on a secondary basis therefore requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused by or 
aggravated by a service connected disability.  Id.

Merits of the Claim
 
The Veteran contends that her sleep apnea developed due to 
her service, specifically due to her service-connected 
bronchial asthma. 

The Veteran's service treatment records generally indicate 
that the Veteran was treated for asthma.  Her March 1978 
examination, prior to her July 1978 separation, noted that 
the Veteran had a permanent profile for bilateral wheezing.  
Service treatment records, however, did not indicate that the 
Veteran made any complaints of, or received treatment for, 
sleep apnea.  

The record is silent for years following her discharge from 
service in regards to any type of sleep problem.  A June 2003 
VA outpatient treatment record noted that the Veteran 
reported that she has had sleep apnea for about 8 years.  A 
June 1998 private medical record indicates that the Veteran 
reported that she believed that she had symptoms consistent 
with sleep apnea.  A March 1999 private medical record, by 
Sleepworks, Inc., found the Veteran to have severe 
obstructive sleep apnea syndrome.  Additional private medical 
records and VA outpatient treatment records have similarly 
found the Veteran to have sleep apnea; however, none of those 
records provided medical opinions as to the etiology of her 
sleep apnea.

There are no records of treatment for, or diagnoses, of sleep 
apnea, until decades after her discharge from service.  The 
Board places significant probative value on the multi-year 
gap between discharge from service and the first reported 
evidence of sleep apnea.  This multi-year gap weighs as a 
significant factor against the claim of in-service onset.  
See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (incurrence or aggravation may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service).

The Veteran was also provided numerous respiratory VA 
examinations, in regards to her service-connected asthma.  
However, none of those examinations provided any medical 
opinions as to the etiology of her sleep apnea or ever 
implied that her service-connected asthma caused any other 
respiratory problems.  

As noted above, the Veteran was advised of the need to submit 
medical evidence demonstrating both current disorders, as 
well as medical evidence demonstrating a nexus between the 
claimed current disorders and service by way of the VCAA 
letter provided to her, but failed to do so.  A claimant has 
the responsibility to present and support a claim for 
benefits under laws administered by the VA. 38 U.S.C.A. § 
5107(a).  

The only other evidence provided as to the Veteran's claim is 
her belief that her sleep apnea developed due to her service 
or her service-connected asthma.  Although she can provide 
testimony as to her own experiences and observations, the 
factual question of if her disorder can be attributed to her 
in-service experiences or her service-connected disability is 
a medical question, requiring a medical expert.  
The Veteran is not competent to render such an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
38 C.F.R. § 3.159.  She does not have the requisite special 
medical knowledge necessary for such opinion evidence

No competent medical evidence is of record indicating that 
the Veteran's sleep apnea is either due to her service or is 
in any way related to her service-connected bronchial asthma.  
The record merely indicates that the Veteran developed sleep 
apnea over a decade after her discharge from service.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply. Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claim 
for service connection for sleep apnea, including as 
secondary to her service-connected bronchial asthma, is 
denied. 


ORDER

Service connection for sleep apnea, including as secondary to 
her service-connected bronchial asthma, is denied.


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


